Citation Nr: 0505868	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  97-32 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran testified in October 2002 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West  
2002) and who will participate in this decision.  A copy of 
the hearing transcript issued following the hearing is of 
record.

This case was previously before the Board in August 2003, 
when it was remanded for further development in compliance 
with the U.S. Court of Appeals for the Federal Circuit in 
Disabled Veterans of America v. Secretary of Veterans Affairs 
(DAV v. Sec'y of VA), 327 F.3d 1339 (Fed. Cir. 2003), which 
invalidated 38 C.F.R. § 19.9(a)(2), the provision in the 
regulations that had allowed the Board to develop its own 
evidence.  

The case is now again before the Board.  Unfortunately, for 
reasons explained below, the Board finds it is again 
necessary to remand the veteran's claim for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In particular, certain identified 
private medical records and service medical records have not 
been obtained.

The veteran identified specific private medical records for 
treatment he reported he underwent for his back in 1984 
through 1987, which would have been immediately following his 
discharge from active service in 1984.  This treatment, he 
reported, was at St. Barnabas Hospital and Jacobi Hospital, 
or Bronx Municipal Hospital Corporation, in Bronx, New York.  
The RO attempted to obtain these records and did, in fact, 
obtained records from St. Barnabas Hospital.  But these 
records are dated only from 1994 to 1997.  The request for 
records from Jacobi Hospital was returned as 
"undeliverable."  It does not appear that an attempt was 
made to find a current address, or that an attempt was made 
to deliver the request to the other name the veteran 
identified.  The veteran was not notified of the failure to 
obtain the earlier records, or the inability to find the 
identified hospital.

Similarly, the RO attempted to obtain records of treatment 
the veteran testified that he underwent at the Naval Hospital 
at Camp Lejeune during his active service.  No records were 
located by the National Personnel Records Center (NPRC).  But 
the file does not show that the RO made attempts to 
reconstruct the missing records, or to obtain other records 
which could verify the veteran's statements, such as unit 
musters or other administrative records.  In addition, the 
veteran was not informed that these records could not be 
located.

In June 2004, the RO issued a letter notifying the veteran of 
the provisions of the VCAA, and, among other items, requested 
that the veteran again identify his health care providers.  
The veteran responded in July 2004, but he neglected to name 
the Jacobi Hospital and did not include dates of treatment.  
A report of contact, dated in August 2004 reflects that the 
veteran was contacted and asked the dates of his treatment.  
The veteran responded that he had furnished the information 
previously and the records had been requested and did not 
need to be requested again.  A review of the documentation 
sent to the veteran with the VCAA letter does not show that 
he was notified of the precise evidence of record.  He was 
also not notified of the specific type of evidence required 
to prevail in his claim in the present case.  He was not 
notified that he could provide lay evidence, or buddy 
statements, to support his assertion that he injured his back 
in service and received treatment.

In the August 2004 VA examination report, the examiner relied 
on a review of the claims file that reflected onset of the 
veteran's lower back pain in 1993, and no other evidence of 
injury to or treatment for a back condition in service or 
immediately following discharge from active service.

As the private medical records identified by the veteran 
concern treatment received immediately post-service but prior 
to the later back injury he sustained in 1993, the Board 
finds that another attempt must be made to obtain these 
records.  Likewise, the Board finds that the RO should 
attempt to reconstruct the veteran's missing records, and 
notify the veteran that he may provide lay evidence, 
including buddy statements, to support his assertions that he 
injured his back and received treatment during his active 
service.

Thereafter, the Board finds it would be helpful in this case 
to send the entire claims file, including the fully developed 
medical evidence, to the examiner who conducted the August 
2004 VA examination and request that he or she augment his or 
her opinion with review of the claims file and in 
consideration of all of the medical evidence of record.  See 
38 C.F.R. § 3.159(c)(4) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the Federal Circuit in DAV v. Sec'y of 
VA, 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims files 
and ensure for the issues on appeal that 
all notification requirements set forth 
at 38 U.S.C.A. § 5103A (West 2002) and 
C.F.R. § 3.159 (2004); as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
appellant (1) about the information and 
evidence needed to warrant a grant of the 
claim on appeal; (2) about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the appellant is expected to provide; and 
(5) request or tell the appellant to 
provide any evidence in his possession 
that pertains to the claim.  The claims 
files must include documentation that 
there has been compliance with the VA's 
duties to notify and assist the appellant 
as set forth in the VCAA as specifically 
affecting the issue on appeal. 

2.  The RO should request that the 
veteran again clearly identify all VA and 
non-VA health care providers who treated 
him for his lower back disability.

Please explain that we realize he has 
answered this question before, but that 
what is at issue is the establishment of 
continuity of symptomatology from his 
discharge from active service to the 
present and, in particular, prior to the 
1993 injury.  Therefore, please ask him 
to again identify any VA and non-health 
care providers who treated him from his 
discharge from active service to 1993, in 
particular, including the pharmacy which 
he testified in October 2002 provided him 
with over the counter and prescription 
medications to treat his back pain as 
early as 1984.

The RO should procure duly executed 
authorization for the release of private 
medical records-including those health 
care providers the veteran has already 
identified, in December 1997 and October 
2002:  Jacobi Hospital (also known as 
Bronx Municipal Hospital Corporation and 
St. Barnabas Hospital, in Bronx, New 
York).  Furthermore, the appellant should 
be specifically informed as to what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request any and all 
treatment records for treatment accorded 
him-to include any and all hospital 
records, clinical medical records, and 
operative reports-for his lower back 
disability at Jacobi Hospital, also known 
as Bronx Municipal Hospital Corporation, 
in Bronx, New York, from 1985 to 1986, 
and from St. Barnabas Hospital in Bronx, 
New York from 1986 to 1986.  In addition, 
the RO should request any and all 
treatment records for treatment accorded 
the veteran at the VA Medical Center 
(VAMC) in Bronx, New York, and any other 
VAMC the veteran may identify, from his 
discharge from active service in 1984 to 
the present-that are not already of 
record.

The RO should perform all indicated 
follow-up, including to request records 
from storage.

4.  The RO should request that NPRC 
obtain any additional service medical 
records.  In particular, the RO should 
request hospital records for treatment 
the veteran obtained at any and all 
health care facilities associated with 
Camp Lejeune, North Carolina, while 
assigned to 
?	2nd Recon Battalion, 2d Mar Div, 
FMF, from August 1981 through August 
1984.

If the service medical or hospital 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  Alternative 
sources should include, but not be 
limited to, methods of reconstruction of 
service records used in fire-related 
cases and reconstruction from unit 
morning reports.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

5.  Concerning the civilian work-related 
back injury the veteran sustained in 
1993, the RO should request that the 
veteran furnish the name and address of 
his former employer(s), and information 
about the treatment he received in 
connection with any Workmen's 
Compensation claims.  The RO should 
obtain the necessary authorization for 
the release of private medical records.  
The RO should obtain any and all 
documentation regarding the veteran's 
claims, if any, for benefits from the 
employer(s)'s Workmen's Compensation 
Disability insurance.

The RO should perform all indicated 
follow-up, including to request records 
from storage.

6.  When the above development has been 
completed, the RO should send the claims 
files, including all newly obtained 
medical evidence as well as any evidence 
the veteran may provide, to the examiner 
who conducted the August 2004 VA 
examination and ask the examiner to 
augment his or her opinion after review 
of the claims files.  If the examiner 
cannot be located, or if it is determined 
that the veteran should be afforded 
another examination, the RO should duly 
schedule the veteran for VA examinations 
to determine the nature and extent, and 
etiology of his claimed lower back 
disability.  All indicated tests and 
studies should be performed.  The claims 
folders, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
his claimed lower back disability.
?	Describe any current symptoms and 
manifestations attributed to the 
lower back disability.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all lower back 
pathology.
?	Provide an opinion as to the date of 
onset and etiology for any 
manifested lower back disability.  
In particular, the examiner is 
requested to provide the following 
opinions:
a)  Is it as likely as not that 
any lower back disability had its 
onset during active service, or 
is in any way causally related to 
the veteran's periods of active 
service or any injury sustained 
during a period of inactive 
service?
b)  In so doing, the examiner is 
requested to consider the 
following:
?	Any medical evidence, 
buddy statements, or other 
documentation of treatment 
for the lower back dated 
from 1984 to 1993
?	Any additional service 
medical records or 
reconstructed records that 
have been obtained
?	The August 2004 VA 
examination report and 
opinion.

If the examiner(s) cannot so opine, the 
examiner(s) should so state.

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for a lower back disability.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations, if so scheduled, and that 
failure to do so could result in the denial of his claims.  
38 C.F.R. § 3.655 (2004).  The Board intimates no opinion as 
to the ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




